In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00260-CR



          RICHARD RILEY STARR, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR13-218




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       Richard Riley Starr appeals from his conviction, on an open plea of guilty, to burglary of

a habitation.   Starr’s appellate counsel filed a brief February 26, 2014, indicating that he

reviewed the record, providing a detailed summary of the evidence elicited during the course of

the proceedings below, briefly detailing the procedural history of the case, and stating that he

found no meritorious issues to raise on appeal.

       In so doing, counsel has provided a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. This meets the requirements of

Anders v. California, 386 U.S. 738, 743–44 (1967), Stafford v. State, 813 S.W.2d 503, 509–10

(Tex. Crim. App. 1981), and High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel

Op.] 1978).

       As also required by Anders, counsel filed a motion with this Court seeking to withdraw as

counsel in this appeal. Counsel mailed a copy of this motion to Starr on February 24, 2014,

along with a copy of the brief he filed and a cover letter informing Starr of his right to file a pro

se response and offering to provide him a copy of the record. Starr has neither contacted this

Court nor filed a response.

       We have determined that this appeal is wholly frivolous. We have independently

reviewed the entire appellate record and find no genuinely arguable appellate issue. See Halbert

v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment that no




                                                  2
arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). 1

         However, our review also shows that the judgment reads as follows: “Court Costs:

$249.00 + ($400.00 atty fees).” The judgment orders that the State recover all costs incurred in

the proceeding.

         Starr requested that the trial court appoint an attorney to represent him and signed a

document representing that he was indigent. The trial court appointed a trial attorney and

thereafter appointed counsel for appeal. Court-appointed attorney’s fees cannot be assessed

against an indigent defendant unless there is proof and a finding that the defendant is no longer

indigent. Cates v. State, 402 S.W.3d 250, 251–52 (Tex. Crim. App. 2013); Mayer v State, 309
S.W.3d 552, 555–56 (Tex. Crim. App. 2010). In this case, there is no such evidence or finding.

The judgment awarding attorney’s fees is infirm, and the trial court erred by assessing attorney’s

fees against Starr. The proper remedy is not to reverse the conviction in such a case, but rather

to modify the judgment and remove the inappropriate fee assessment. Cates, 402 S.W.3d at 252;

Martin v. State, 405 S.W.3d 944, 948 (Tex. App.—Texarkana 2013, no pet.). Intermediate

appellate courts have corrected trial court orders of erroneous attorney’s fee assessments without

the necessity of additional briefing in Anders cases. See, e.g., Martinez v. State, No. 13-12-

1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                          3
00161-CR, 2013 Tex. App. LEXIS 3867, at *7 (Tex. App.—Corpus Christi Mar. 28, 2013, pet.

ref’d) (mem. op., not designated for publication); Hopkins v. State, No. 07-11-00045-CR, 2012
WL 3104821, at *3 (Tex. App.—Amarillo July 27, 2012, no pet.) (mem. op., not designated for

publication).

       We modify the judgment of the trial court by deleting the assessment of attorney’s fees

against Starr. As modified, we affirm the trial court’s judgment.




                                             Jack Carter
                                             Justice

Date Submitted:       April 29, 2014
Date Decided:         May 21, 2014

Do Not Publish




                                                4